Citation Nr: 1438891	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-08 167A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition as a surviving spouse for basic eligibility for VA death benefits, including Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant, her son, and her daughter

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to December 1945.  He died in November 1975, at which time he was married to the appellant.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Local jurisdiction has since been returned to the RO in Muskogee, Oklahoma.

In June 2014, the appellant, her son, and her daughter appeared at a hearing before the undersigned Veterans Law Judge.

The issue of entitlement to VA death benefits, including DIC benefits is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  At the time of his death in November 1975, the appellant had been married continuously to the Veteran since July 1951.

2.  In December 1976, the appellant remarried a non-veteran, to whom she was still married to upon his death in January 2011.

3.  In April 2011, the appellant filed a claim seeking DIC benefits, accrued benefits, and nonservice-connected death pension.


CONCLUSIONS OF LAW

1.  The requirements for recognition as the Veteran's surviving spouse for the purpose of establishing basic eligibility for VA DIC benefits have been met.  38 U.S.C.A. §§ 103, 1310, 1311 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.50, 3.55 (2013).

2.  The requirements for recognition as the Veteran's surviving spouse for the purpose of establishing basic eligibility for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 103, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.50, 3.55 (2013).

3.  The requirements for recognition as the Veteran's surviving spouse for the purpose of establishing basic eligibility for entitlement to nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 103, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.50, 3.55 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant married the Veteran in July 1951, and she lived with the Veteran continuously until the marriage was terminated by the Veteran's death in November 1975.  Subsequently, the appellant remarried in December 1976, and this marriage was terminated by the death of her second husband in January 2011.  The appellant now seeks recognition as the Veteran's surviving spouse and related entitlement to death benefits, including DIC benefits.

VA death benefits, including DIC benefits, are payable to a Veteran's surviving spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a), 5121.

A "surviving spouse" is a person whose marriage to a Veteran is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued, and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b); see also 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j) (defining marriage).

A surviving spouse must also have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).  Significantly, with exceptions, the claimant must not have remarried.  38 C.F.R. § 3.50(b)(2).

One exception applies to a class of claimants, unlike the appellant, who remarried after age 57.  See 38 C.F.R. § 3.55(a)(10).  Significantly, however, with regard to eligibility for DIC compensation, on or after October 1, 1998, the remarriage of a surviving spouse terminated by death shall not bar the furnishing of DIC benefits.  38 C.F.R. § 3.55(a)(3).   

As the appellant's claim for DIC benefits was received in April 2011, the provisions of 38 C.F.R. § 3.55(a)(3) are applicable, and the Veteran's remarriage, which was terminated by her spouse's death in February 2011, is not a bar to her recognition as the Veteran's spouse with regard to her claim of entitlement to DIC benefits.  Thus, she meets one of the exceptions and is entitled to recognition as a surviving spouse for basic eligibility for VA DIC benefits.

While a similar provision for reinstatement for recognition as a surviving spouse exists with regard to claims for medical care, educational assistance, and housing loans, no such provision applies to death benefits other than DIC, namely accrued benefits and nonservice-connected death pension benefits.  See 38 C.F.R. § 3.55(a)(4).

As there is no similar provision for reinstatement of recognition as a surviving spouse for the purposes of entitlement to accrued benefits or death pension benefits, the appellant's subsequent remarriage bars her potential recovery of these benefits, and these aspects of the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As the essential facts are not in dispute and the law is dispositive, the Board need not further address VA's duty to notify and assist as it pertains to these aspects of the claim.  See, e.g., Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Board will further address those matters as it pertains to the DIC claim in the remand below.


ORDER

Basic eligibility as a surviving spouse for VA DIC benefits is granted.

Basic eligibility as a surviving spouse for entitlement to accrued benefits is denied.

Basic eligibility as a surviving spouse for entitlement to nonservice-connected death pension is denied.


REMAND

In light of the Board's decision above, the issue of entitlement to DIC benefits must be remanded for additional development and de novo adjudication.  This includes the issue of entitlement to service connection for the cause of the Veteran's death.  To that end, the Veteran's service treatment records must be obtained, and the appellant must be provided with notice pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007).
 
Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service treatment records.

2.  Provide the appellant with notice appropriate to her claim for DIC benefits, to include service connection for the cause of the Veteran's death with notice of any disabilities for which the Veteran was service-connected.

3.  Finally, adjudicate the issue now on appeal on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


